Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 1 of 12

 

Quarterly Operating Report
CASH BASIS

 

CASE NAME; KSW CPA, P.C.

 

 

CASE NUMBER: 18-45021-1 IMXM

 

 

 

 

JUDGE:

 

UNITED STATES BANKRUPTCY COURT
NORTHERN & EASTERN DISTRICTS OF TEXAS
REGION 6

MONTHLY OPERATING REPORT

QUARTER ENDING: 3RD 2019

QUARTER YEAR

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(CASH BASIS-1 THROUGH CASH BASIS-6) AND THE ACCOMPANYING ATTACHMENTS AND,

TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.

 

 

 

 

RESPONS PARTY:
,

ft > Lity. President

QRIGINAL SIGNATURE OF RESPONSIBLE PARTY TITLE
Richard E. Wylie Lf \/7T- ZO
PRINTED NAME OF RESPONSIBLE PARTY DATE
om)
4

\ / creas / Pd HA hom President
ORIGINAL SIGNATURE OF PREPARER TITLE

Richard E. Wylie Gr 7 ‘ ZO

PRINTED NAME OF PREPARER DATE

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 2 of 12

 

 

Quarterly Operating Report
CASH BASIS-1

 

CASE NAME: KSW CPA, P.C. |

CASE NUMBER: _ 18-45021-1IMXM a}

 

 

CASH RECEIPTS AND QUARTER QUARTER QUARTER QUARTER
DISBURSEMENTS 2019 03 QTR
1. CASH - BEGINNING OF MONTH $ 65.42
RECEIPTS

. CASH SALES

. ACCOUNTS RECEIVABLE COLLECTIONS
. LOANS AND ADVANCES

SALE OF ASSETS

. LEASE & RENTAL INCOME

WAGES

- OTHER (ATTACH LIST) $ 20.00
. TOTAL RECEIPTS $ 20.00 | $ - $ = $ 2
DISBURSEMENTS

10. NET PAYROLL

11. PAYROLL TAXES PAID

12, SALES,USE & OTHER TAXES PAID
13. INVENTORY PURCHASES

14. MORTAGE PAYMENTS

15. OTHER SECURED NOTE PAYMENTS
16. RENTAL & LEASE PAYMENTS

17. UTILITIES

18. INSURANCE

19. VEHICLE EXPENSES

20. TRAVEL

21. ENTERTAINMENT

22. REPAIRS & MAINTENANCE

23. SUPPLIES

24, ADVERTISING

 

 

 

 

 

 

 

 

 

 

 

wo eAlATATRTOTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25. BANK SERVICE CHARGES $ 72.00

26. CHARITABLE CONTRIBUTIONS

27. GIFTS

28. OTHER (ATTACH LIST)

29. TOTAL ORDINARY DISBURSEMENTS $ 72.00 | $ = $ r $ 5

 

REORGANIZATION EXPENSES
30. PROFESSIONAL FEES

31. U.S. TRUSTEE FEES

32. OTHER (ATTACH LIST)

 

 

 

 

 

 

 

 

 

 

 

 

 

33. TOTAL REORGANIZATION EXPENSES $ = $ * $ S $ -
34. TOTAL DISBURSEMENTS $ 72.00 | $ e $ = $ 7
35. NET CASH FLOW $ (52.00)| $ : $ 7 $ :
36. CASH - END OF MONTH $ 13.42 | $ - $ - $ =

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 3 of 12

 

 

Quarterly Operating Report
CASH BASIS-1

 

CASE NAME: KSW CPA, P.C. |

 

CASE NUMBER: 18-4502 1-11MXM |

 

Other Deposits UARTER ARTER UARTER
2019 03
Richard Wylie - Shareholder Contributions $ 20.00 | $

AL OTHER INCOME

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 4 of 12

 

 

Quarterly Operating Report

CASH BASIS-1

2019
CASE NAME: KSW CPA, P.C. |

 

 

CASE NUMBER: _ 18-45021-1IMXM |

 

OTHER EXPENSE UARTER UARTER UARTER
2019 03

AL OTHER EXPENSES

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 5 of 12

 

 

Quarterly Operating Report
CASH BASIS-1A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019
CASE NAME: KSW CPA, P.C.
CASE NUMBER: 18-45021-11MXM
CASH DISBURSEMENTS DETAIL Quarter 3rd QTR
CASH DISBURSEMENTS
DATE PAYEE PURPOSE AMOUNT
TOTAL CASH DISBURSEMENTS $ -
BANK ACCOUNT DISBURSEMENTS
CK# DATE PAYEE PURPOSE AMOUNT
draft 07/28/19 |Worthington National Bank Bank service charges | $ 24.00
draft 08/30/19 | Worthington National Bank Bank service charges | $ 24.00
draft 09/30/19 | Worthington National Bank Bank service charges | $ 24.00
TOTAL BANK ACCOUNT DISBURSEMENTS $ 72.00

 

 

 

 

 

 

|TOTAL DISBURSEMENTS FOR THE MONTH 1$ 72.00 |

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 6 of 12

 

 

Quarterly Operating Report
CASH BASIS-2

 

CASE NAME: KSW CPA, P.C.

 

CASE NUMBER: 18-45021-11MXM

 

BANK RECONCILIATIONS

Acct #1

Acct #2

Acct #3

2019

 

. BANK:

Worthington

 

. ACCOUNT NUMBER:

9162

 

. PURPOSE (TYPE):

Operating

TOTAL

 

BALANCE PER BANK STATEMENT

$ 13.42

13.42

 

ADD: TOTAL DEPOSITS NOT CREDITED

 

SUBTRACT: OUTSTANDING CHECKS

 

OTHER RECONCILING ITEMS

PIA A| Al A

 

. MONTH END BALANCE PER BOOKS

$ 13.42

13.42

 

AMS IN)=1O| | >

NUMBER OF LAST CHECK WRITTEN

 

 

 

 

 

 

INVESTMENT ACCOUNTS

 

 

BANK, ACCOUNT NAME & NUMBER

DATE OF
PURCHASE

TYPE OF
INSTRUMENT

PURCHASE
PRICE

CURRENT
VALUE

 

7s

 

8.

 

9

 

10.

 

11. TOTAL INVESTMENTS

 

 

 

 

 

 

CASH

 

 

 

12. CURRENCY ON HAND

 

(13. TOTAL CASH - END OF MONTH

|$

13.42 |

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20

Entered 04/17/20 15:51:38 Page 7 of 12

 

 

Quarterly Operating Report

 

CASE NAME:

KSW CPA, P.C.

 

CASE NUMBER:

18-45021-11MXM

 

ASSETS OF THE ESTATE

CASH BASIS-3

2019

 

SCHEDULE "A"
REAL PROPERTY

SCHEDULE
AMOUNT

QUARTER

QUARTER

QUARTER

 

2019 03 QTR

 

 

 

 

. OTHER (ATTACH LIST)

 

ASS ie

. TOTAL REAL PROPERTY ASSETS

 

SCHEDULE "B"
PERSONAL PROPERTY

 

. CASH ON HAND

 

. CHECKING, SAVINGS, ETC.

13.42

$ 13.42

 

. SECURITY DEPOSITS

 

. HOUSEHOLD GOODS

 

. BOOKS, PICTURES, ART

 

. WEARING APPAREL

 

. FURS AND JEWELRY

 

Sima NA Mle wojrm]—

. FIREARMS & SPORTS EQUIPMENT

 

Oo

. INSURANCE POLICIES

 

—_
Oo

. ANNUITIES

 

—
—

. EDUCATION

 

_
N

. RETIREMENT & PROFIT SHARING

 

—
w

. STOCKS

 

—
>

. PARTNERSHIPS & JOINT VENTURES

 

—_
a

. GOVERNMENT & CORPORATE BONDS

 

—_
nN

. ACCOUNTS RECEIVABLE

 

—
~

. ALIMONY

 

—
oo

. OTHER LIQUIDATED DEBTS

 

—
Oo

. EQUITABLE INTERESTS

 

N
oS

. CONTINGENT INTERESTS

 

N
—

. OTHER CLAIMS

 

N
N

. PATENTS & COPYRIGHTS

 

N
ti

. LICENSES & FRANCHISES

 

No
>

. CUSTOMER LISTS

 

tN
a

. AUTOS, TRUCKS & OTHER VEHICLES

 

No
aN

. BOATS & MOTORS

 

N
~

. AIRCRAFT

 

N
o

. OFFICE EQUIPMENT

 

N
\o

. MACHINERY, FIXTURES & EQUIPMENT

$

5,250.00

$ 5,250.00

 

ww
Qo

. INVENTORY

 

w
—

. ANIMALS

 

w
N

. CROPS

 

w
w

. FARMING EQUIPMENT

 

ww
_

. FARM SUPPLIES

 

ww
a

, OTHER : DUE FROM MEMBERS & EMP.

 

w
Nn

. TOTAL PERSONAL PROPERTY ASSETS

$

5,263.42

$ 5,263.42

 

 

w
~

. TOTAL ASSETS

 

$

5,263.42

 

$ 5,263.42

 

 

 

ALA

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 8 of 12

 

 

Quarterly Operating Report
CASH BASIS-4

 

CASE NAME: KSW CPA, P.C. |

 

CASE NUMBER: 18-45021-11MXM |
2019
QUARTER 3RD

 

LIABILITIES OF THE ESTATE

 

PREPETITION SCHEDULE
LIABILITIES AMOUNT PAYMENTS

 

. SECURED

. PRIORITY

. UNSECURED

. OTHER (ATTACH LIST)
. TOTAL PREPETITION LIABILITIES $ = $ >

 

 

 

 

 

 

 

 

WM] m) wily]

 

POSTPETITION DATE AMOUNT DUE AMOUNT
LIABILITIES INCURRED OWED DATE PAST DUE
. FEDERAL INCOME TAXES
. FICA/MEDICARE
. STATE TAXES
. REAL ESTATE TAXES
. OTHER TAXES (ATTACH LI
. TOTAL TAXES $ e $
OTHER POSTPETITION LIABILITIES INCLUDING TRADE CREDITORS NAMES OF CREDITORS)
Us
8.
9
10
11
12.
13.
14,
15.
16.
17,
18.
19,

ADDITIONAL ATTACH
. TOTAL OF LINES 7 - 29
1. TOTAL POSTPETITION LIABILITIES

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 9 of 12

 

 

Quarterly Operating Report
CASH BASIS-4A

 

CASE NAME; KSW CPA, P.C. |

 

CASE NUMBER: 18-4502 1-1 IMXM i

 

2019
MONTH: 3RD

 

ACCOUNTS RECEIVABLE AGING

 

SCHEDULE MONTH MONTH MONTH
AMOUNT

 

 

. 0-30
31 - 60
61 - 90
91+

. TOTAL ACCOUNTS RECEIVABLE $ - $ - $ - $ -
. AMOUNT CONSIDERED UNCOLLECTIBLE
. ACCOUNTS RECEIVABLE (NET) $ - $ - $ : $ :

 

 

 

 

 

 

 

 

 

 

PES

 

 

AGING OF POSTPETITION TAXES
AND PAYABLES 0-30 31-60 90+ Total
TAXES PAYABLE DAYS DAYS DAYS
. FEDERAL

. STATE

. LOCAL

. OTHER (ATTACH LIST)
. TOTAL TAXES PAYABLE $ a $ 3 $

 

 

 

 

 

 

 

MiB} QlN]—
PrlLPr|A| AS
'

 

 

 

 

 

 

 

 

[6. ACCOUNTS PAYABLE | | | L$ -_|

 

STATUS OF POSTPETITION TAXES

 

BEGINNING AMOUNT ENDING
TAX WITHHELD AMOUNT TAX
FEDERAL LIABILITY | OR ACCRUED PAID LIABILITY
. WITHHOLDING $ =
. FICA-EMPLOYEE $ -
. FICA-EMPLOYER $ =

. UNEMPLOYMENT

. INCOME

. OTHER (ATTACH LIST)
. TOTAL FEDERAL TAXES $ i $ = $ z
STATE AND LOCAL

8. WITHHOLDING

9. SALES

10. EXCISE

11. UNEMPLOYMENT

12. REAL PROPERTY

13. PERSONAL PROPERTY
14, OTHER (ATTACH LIST)
15. TOTAL STATE & LOCAL $ 2 $ * $ =
16. TOTAL TAXES $

 

 

 

 

 

 

 

STE Ap mpe]olml]—

 

 

 

 

 

 

 

 

 

 

FIA AlAlA| AH SHA Sle HAH Siam nls
1

 

 

 

 

 

 

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20

Entered 04/17/20 15:51:38 Page 10 of 12

 

Quarterly Operating Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASH BASIS-5
CASE NAME: KSW CPA, P.C.
| 2019
CASE NUMBER: 18-45021-11MXM
MONTH: 3RD
{PAYMENTS TO INSIDERS AND PROFESSIONALS
INSIDERS
TYPE OF PAYMENT _| AMOUNT PAID | TTL PD TO DATE
AL PAYMENTS TO INSIDERS
PROFESSIONALS
DATE OF COURT ORDER AMOUNT AMOUNT TTL PAID TOTAL INCURRED
NAME AUTHORIZING PAYMENT APPROVED PAID TO DATE & UNPAID
1.
2.
3.
4.
5.
TOTAL PAYMENTS TO PROFESSIONALS $ - I$ - {|$ -_ [$8 é

 

 

 

 

 

 

 

 

|POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS |

 

 

 

 

 

 

 

 

 

 

 

SCHEDULED AMOUNTS TOTAL
MONTHLY PAID UNPAID
NAME OF CREDITOR PAYMENTS DURING POST-
DUE MONTH PETITION
1 $ : $ 2 $ -
2 $ :
3.
4,
5;
6. TOTAL $ * $ = $ *

 

 

 

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20

Entered 04/17/20 15:51:38 Page 11 of 12

 

Quarterly Operating Report
CASH BASIS-6

2019

 

CASE NAME:

KSW CPA, P.C.

 

 

 

CASE NUMBER:

18-45021-1 1MXM

 

 

 

QUARTER:

QUESTIONNAIRE

 

YES

NO

 

1.

HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?

 

. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT

OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?

 

ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES OR
LOANS) DUE FROM RELATED PARTIES?

 

HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
THIS REPORTING PERIOD?

 

. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE

DEBTOR FROM ANY PARTY?

 

6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?

 

7, ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES

PAST DUE?

 

. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?

 

ARE ANY OTHER POSTPETITION TAXES PAST DUE?

 

. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS

DELINQUENT?

 

. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE

REPORTING PERIOD?

 

 

. ARE ANY WAGE PAYMENTS PAST DUE?

 

 

 

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES"; PROVIDE A DETAILED

EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

 

$ 72.00 in bank charges were debited from Debtor's Operating Account by Bank.

 

INSURANCE |

 

YES

NO

 

ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
NECESSARY INSURANCE COVERAGES IN EFFECT?

 

. ARE ALL PREMIUM PAYMENTS PAID CURRENT?

 

 

. PLEASE ITEMIZE POLICIES BELOW

 

 

 

 

 

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO" OR IF ANY POLICIES HAVE
BEEN CANCELED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN
EXPLANATION BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.

 

 

 

STALLMENT PAYMENTS

TYPE OF
POLICY

 

PAYMENT AMOUNT
&

 

 
Case 18-43569-mxm11 Doc 144 Filed 04/17/20 Entered 04/17/20 15:51:38 Page 12 of 12

 

 

Quarterly Operating Report
CASH BASIS-6A

2019

 

CASE NAME: KSW CPA, P.C.

 

 

 

CASE NUMBER: _ 18-45021-11IMXM

 

MONTH: 3RD

 

QUESTIONNAIRE FOOTNOTES |

t BP Rebetut Clpsel Dev Uns, /ins foe.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
